DETAILED ACTION
This is the final Office action and is responsive to the papers filed 12/02/2022.  The amendments filed on 12/02/2022 have been entered and considered by the examiner.  Claims 1-6 are currently pending and examined below.  Claims 1-6 have been amended.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed 12/02/2022 on pages 5-6 regarding claim rejections under 35 U.S.C. 112(b) are persuasive.  Claim rejections under 35 U.S.C. 112(b) are withdrawn.
Applicant’s amendment and argument filed on 12/02/2022 on page 6 regarding claim rejections under 35 U.S.C. 101 are not persuasive.  The amendments did not overcome the claim rejections under 35 U.S.C. 101, and claim rejections under 35 U.S.C. 101 are not withdrawn.
The applicant argues that the claims as amended are displaying and acquiring steps cannot be performed in the mind… and thus is not a mental activity. (Page 6).  
The Examiner has updated the rejection to reflect the newly amended subject matter.  However, displaying and acquiring steps are additional elements that are no more than generic computer processes (step 2A – prong 2).  The Examiner notes that some sort of interaction with the displayed data would get over the 101 rejection.
	Diamond v. Diehr, 450 U.S. 175 (1981), was a United States Supreme Court decision which held that controlling the execution of a physical process, by running a computer program did not preclude patentability of the invention as a whole.  Diamond v. Diehr, 450 U.S. 175 (1981) claims a computer that applies mathematical formula to control a rubber-molding press to mold physical articles. 
	Applicant’s claimed application is NOT the same as Diamond v. Diehr, 450 U.S. 175 (1981), as it is only a generic computer implementing computer processes within itself for the purpose of displaying/outputting data.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to a display control device.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claim 1 recites the limitation of calculating an amount of accelerator depression or a range of the amount of accelerator depression required for making a following distance between a preceding vehicle and an ego vehicle a predetermined target following distance, as a calculated depression amount or a range of the calculated depression amount, based on the following distance.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a display control device”.  That is, other than reciting “by a display control device” nothing in the claim precludes the step from practically being performed in the mind.  For example, other than “by a display control device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by “a display control device” does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.    
Step 2A - Prong 2: Claim 1 recites the additional element of acquiring, from an accelerator sensor, a current amount of accelerator depression; displaying the current amount of accelerator depression and the calculated depression amount or the range of the calculated depression amount at a display device able to be viewed by a driver; and not changing a display position of the display of the calculated depression amount or the range of the calculated depression amount, even if the following distance acquired through a camera or a distance measurement sensor changes and thus the calculated depression amount or the range of the calculated depression amount changes.  The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The display control device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instruction to apply the exception using a computer (a display control device).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claims 2-6 do not contain limitations that render them subject matter eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Saito et al. (US 20090251304 A1) discloses an accelerator level display device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAYSUN WU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665